Citation Nr: 1236266	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-29 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to burial benefits.

2.  Entitlement to VA plot or interment allowance. 

3.  Entitlement to service connection for the Veteran's cause of death, to include a claim for accrued benefits based on service connection for progressive supranuclear palsy (PSP) as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.  He was a recipient of the Combat Infantryman Badge and Air Medal and served in the Republic of Vietnam.  He died in April 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and February 2008 rating decisions of the RO in Montgomery, Alabama. 

The appellant appeared before the undersigned at a videoconference hearing in December 2011.  A transcript of the proceeding is of record. 

In September 2012, the appellant submitted additional evidence in support of her claim for the Veteran's cause of death and accrued benefits.  She requested that the claims be remanded back to the Agency of Original Jurisdiction to be adjudicated. 

The Board observes that the appellant's claim for burial benefits included a claim for a VA plot or internment allowance and the two issues have been developed for appeal included under one claim for burial benefits.  The Board has recharacterized the claims on the title page as it is here below granting the claim for nonservice-connected burial benefits for transportation but remanding the claim for a VA plot or internment allowance.  

The issues of entitlement to service connection for the Veteran's cause of death to include accrued benefits based on service connection for progressive supranuclear palsy (PSP) as due to herbicide exposure and entitlement to a VA plot or internment allowance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in April 2007 at the age of 65 as a result of PSP.  

2.  At the time of his death, the Veteran was not service-connected for any disability; however, he was in receipt of nonservice-connected pension and aid and attendance benefits.   

3.  The itemized bill provided by the appellant contained costs for transportation of the deceased to the funeral home as well as to the cemetery.  The bill indicates that it was paid by the appellant.  


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits for transportation to burial have been met.  38 U.S.C.A. §§ 2302-2308 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1600-3.1610 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that, generally, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Regarding the claim for burial benefits for transportation to burial, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, the VCAA provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Moreover, the Board is granting the claim for nonservice-connected burial benefits for transportation to burial.  

II.  Burial Benefits

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, the Veteran was not service-connected for any disabilities at the time of his death although he was in receipt of a pension for his nonservice-connected disability.  

Although claims for cause of death and accrued benefits are being Remanded below and would normally be intertwined with a claim for burial benefits, the Board finds that in this case, the claim for burial benefits for transportation to burial may be granted for a nonservice-connected disability regardless of the outcome of the cause of death claim currently on appeal.  

Even in cases where a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

In this case, the criteria for payment of nonservice-connected burial benefits under 38 U.S.C.A. § 2302(a) and 38 C.F.R. § 3.1600(b) (1) have been met.  Specifically, the Veteran was in receipt of VA pension benefits at the time of his death.  

The RO denied the appellant's claim for burial benefits because it determined that the expenses had either not been paid or were allegedly paid by a someone other than the appellant.  In her March 2008 notice of disagreement, the appellant reported that the Veteran had a small pre-need policy but that she had an out of pocket expense of $1015.  The Board finds the appellant's statement credible, particularly in light of the itemized bill produced from the funeral home which totaled $1015.  The itemized bill listed expenses including transportation costs to the funeral home from the place of death, transportation costs from the funeral home to the cemetery in Montgomery, Alabama, as well as the costs for death certificates and obituaries.  The receipt also indicates payment of $1015 by the appellant, of which transportation of the Veteran's were included.  

As the appellant has demonstrated that she expended funds for the cost of transportation of the Veteran's body to burial, and the Veteran was entitled to nonservice-connected burial benefits, the Board finds that the claim for nonservice-connected burial benefits for transportation to burial should be granted.  


ORDER

The claim for nonservice-connected burial benefits for transportation to burial is granted, subject to the laws and regulations governing monetary benefits. 


REMAND

Regarding the remaining claims on appeal, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

Regarding the claim for service connection of the Veteran's cause of death to include accrued benefits, in September 2012, the appellant submitted additional pertinent medical evidence in response to the OMO obtained by the Board in July 2012.  Further, the appellant submitted a statement indicating that she did not waive consideration by the agency of original jurisdiction (AOJ) and requested that the Board remand the case back to the AOJ for review of the additional evidence.  Because this evidence is pertinent, was received after the most recent supplemental statement of the case (SSOC), and the appellant did not waive RO consideration of this evidence, a remand is required.  38 C.F.R. § 20.1304(c) (2011).

Regarding the claim of entitlement to a VA plot or internment allowance, the Board finds that the appellant may be entitled to a VA plot or internment allowance.  However, the evidence at present is insufficient to grant the claim and further development is required.  In this regard, the Board observes that VA did not meet its obligations with respect to the appellant's hearings on this issue, before the DRO and the Board.   

Under Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2011) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, neither the DRO nor the Board member who chaired the hearings in February 2009 and December 2011 fully explained the issue of the VA plot or internment allowance or suggested the submission of evidence that may have been overlooked.  As a remedy to this problem, the Board will attempt to explain the issue related to a VA plot or internment allowance herein and advise the appellant as to submission of evidence that may have been overlooked.  Additionally, if the appellant desires to request a new hearing regarding this issue, such should be afforded to her. 

In this case, the Board observes that a VA plot or internment allowance may be warranted here regardless of the outcome of the cause of death claim.  Even when a veteran dies from nonservice-connected causes, a VA plot or interment allowance is warranted when certain conditions are met.  38 C.F.R. § 3.1600(f).  Two categories exist based on the date of the claim filing.  On December 16, 2003, the requirements for plot or interment allowance were liberalized.  All claims received on and after that date are subject to a relaxed standard.  For all claims received on and after December 16, 2003, the deceased veteran must be eligible for burial in a national cemetery and must not be not buried in a national cemetery or other cemetery under the jurisdiction of the United States.  Id.  A person eligible for burial in a national cemetery includes any veteran.  See 38 C.F.R. § 38.620 (2011).  In this case, the decedent was eligible based on his status as a veteran.  Second, the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States.  The Veteran's death certificate lists a private cemetery in Montgomery, Alabama and does not show that he was buried in a national cemetery or cemetery under the jurisdiction of the United States.  

Additionally, the appellant filed her claim for benefits well within the time constraints imposed on claims for receipt of a nonservice-connected VA plot or internment allowance.  See 38 C.F.R. §  3.1601.  Nevertheless, in order to receive the VA plot or internment allowance, the appellant must show that she expended funds for the Veteran's plot or internment.  The appellant's application for burial benefits specifically states that she paid for the burial, including the plot, and that reimbursement was not received from any entity.   To date, payment for a plot or internment has not been demonstrated by the appellant and thus, the evidence is insufficient to grant the claim for a VA plot or internment allowance at this time.  The Board reiterates that the itemized bill of record is from the funeral home and contains no cost related to burial plot or internment. 

Regarding outstanding records that may support the appellant's claim, the Board finds that at the DRO and Board hearings, the appellant should have been advised that the itemized bill that she submitted from the funeral home does not contain a cost associated with a plot or internment of the Veteran.  Moreover, the DRO and Board member should have informed the appellant that she should submit any receipts or invoices that she has regarding the Veteran's burial or internment at the Montgomery Memorial Cemetery in Montgomery, Alabama.  

The Board has here attempted to correct VA's failure to meet its obligations under Bryant by explaining the law regarding VA plot and interment allowances as well as identifying outstanding evidence the Board notes may support her claim.  However, if the appellant desires to have another hearing in association with her claim for a VA plot or internment allowance, such should be afforded to her. 

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant that she should submit any receipts or invoices regarding payment for a plot or internment at the Montgomery Memorial Cemetery in Montgomery, Alabama.  The appellant should be informed that the Board has herein attempted to correct any violations associated with the February 2009 and December 2011 hearings.  However, if the appellant desires another hearing on the issue of entitlement to a VA plot or internment allowance, such an opportunity should be afforded her. 

2.  Readjudicate the issues of entitlement to service connection for the Veteran's cause of death, to include accrued benefits based on service connection for progressive supranuclear palsy (PSP) as due to herbicide exposure as well as the claim for entitlement to a VA plot or internment allowance, with consideration of all evidence received since the June 2011 Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


